Citation Nr: 0828909	
Decision Date: 08/26/08    Archive Date: 09/02/08

DOCKET NO.  05-29 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for 
wedge deformity L3-4, status post laminectomy and discecotmy 
(i.e. a low back disorder).  

2.  Entitlement to an initial evaluation in excess of 10 
percent for left leg radiculopathy.

3.  Entitlement to an initial evaluation in excess of 10 
percent for right leg radiculopathy.

4.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a fracture of the right patella, primarily 
manifested by anterior cruciate ligament laxity.  

5.  Entitlement to service connection for bilateral hearing 
loss.

6.  Entitlement to service connection for disorders of the 
left shoulder/arm, claimed as secondary to a service-
connected right knee disorder.

7.  Entitlement to service connection for disorders of the 
right shoulder/arm, claimed as secondary to a service-
connected right knee disorder.

8.  Entitlement to service connection for a neck disorder, 
claimed as secondary to a service-connected right knee 
disorder.

9.  Entitlement to service connection for a left hand 
disorder, claimed as secondary to a service-connected right 
knee disorder.

10.  Entitlement to service connection a right hand disorder, 
claimed as secondary to a service-connected right knee 
disorder


REPRESENTATION

Appellant represented by:	Veterans Advocacy 
Group/Antonio E. Bendezu, Esquire


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran served on active duty from November 1980 to May 
1983.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from April and July 2005 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.

Clarification is required in this case as pertains to the 
claims on appeal.  In this regard, the Board notes that in 
August 2004, the veteran filed a service connection claim for 
tinnitus.  In an April 2005 rating action, service connection 
was granted for bilateral tinnitus, for which a 10 percent 
evaluation was assigned.  In July 2005, the veteran's 
representative filed a Notice of Disagreement (NOD) with that 
determination, arguing that separate 10 percent evaluations 
should be assigned for tinnitus affecting each ear.  A 
Statement of the Case (SOC) addressing this matter was issued 
by VA in December 2005; subsequently there was no substantive 
appeal filed and it appears that the veteran and his 
representative do not intend to pursue that matter on appeal.  
Accordingly, as that claim is not in appellate status it will 
not be addressed by the Board herein.  

In addition, the Board notes that the claims in appellate 
status had included a claim for total disability based on 
individual unemployability (TDIU).  That claim was granted in 
a May 2006 rating action and is therefore no longer in 
appellate status before the Board.

All of the claims listed as Issues on the title page of this 
determination (except for the claim of entitlement to service 
connection for bilateral hearing loss) are being remanded; 
these issues are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The competent and probative medical evidence of record 
fails to establish that the veteran has demonstrated that the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater in either ear, 
or that auditory thresholds for at least three of the 
frequencies are 26 decibels or more, or that speech 
recognition is less than 94 percent.

2.  The veteran does not currently have a bilateral hearing 
loss disability for VA compensation purposes.




CONCLUSION OF LAW

Bilateral hearing loss was not incurred in service, nor may 
it be presumed to have been incurred therein.  38 U.S.C.A. §§ 
1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.385 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA), which imposes a duty on VA to notify and 
assist veterans in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2007).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the veteran and his representative, of any information, and 
any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the veteran of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the veteran is expected to provide; and (4) must ask 
the veteran to provide any evidence in his/her possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)
Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the veteran with notice of what evidence not 
previously provided will help substantiate the claim.  
19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
veteran of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

The Board finds that as to the service connection claim for 
bilateral hearing loss being addressed on the merits, the 
VCAA duty was satisfied by a letter sent to the veteran in 
October 2004.  The letter addressed all notice elements and 
was sent prior to the initial unfavorable decision by the 
AOJ.  In this case, the fact that the notice did not address 
either the relevant rating criteria or effective date 
provisions, was harmless error because service connection is 
being denied, and therefore no rating or effective date is 
being assigned.  Therefore, the Board finds that VA has 
fulfilled its duty to notify under the VCAA.

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2007).  In this case, the 
veteran's service medical records are on file, and the 
veteran has provided private medical evidence for the file 
which pertains to his claim.  The Board finds that this 
evidence contains audiometric test results which provide the 
necessary medical information to decide this appeal.  See 38 
C.F.R. § 3.385 (2007) (detailing the requirements for 
establishing a hearing loss disability for VA compensation 
purposes); 38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 
3.159(c)(2), (3) (2007).

The veteran was not afforded a VA medical examination in 
connection with his claim, nor has he requested one.  38 
C.F.R. § 3.159(c)(4) (2007).  In fact, in a statement 
provided by the veteran's representative in February 2005, it 
was observed that no VA examination was required in this 
case, inasmuch private medical evidence pertinent to the 
claim had been presented and it was requested that the claim 
be evaluated based on the evidence of record.

As a practical matter, the Board observes that based on the 
circumstances of this case VA actually has no duty to afford 
an examination for the veteran.  VA regulations provide that 
a medical examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but (A) contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; (B) establishes that the veteran 
suffered an event, injury, or disease in service; and (C) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service.  38 C.F.R. § 3.159(c)(4)(i).

In this case, significantly, there is no post-service 
evidence on file which establishes or suggests that the 
veteran has a current hearing loss disability meeting the 
threshold requirements of 38 C.F.R. § 3.385 (2007).  
Therefore, VA is not required in this case to obtain a 
medical examination or medical opinion, nor is any such 
further development necessary in order to decide the claim in 
this case.  38 C.F.R. § 3.159(c)(4)(i); cf. Duenas v. 
Principi, 18 Vet. App. 512, 517 (2004), citing Paralyzed 
Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 
1355-57 (Fed.Cir. 2003) (noting that a medical examination 
conducted in connection with claim development could not aid 
in substantiating a claim when the record does not already 
contain evidence of an in-service event, injury, or disease).

Accordingly, there is no reasonable possibility that further 
assistance would aid the veteran in substantiating the claim, 
and the veteran has identified no additional evidence or 
information to provide in support of his claim.  Hence, no 
further notice or assistance to the veteran is required to 
fulfill VA's duty to assist him in the development of the 
claims.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001).  Neither the veteran 
nor his representative has argued otherwise.

Finally, the Board observes that the service connection claim 
for bilateral hearing loss was most recently adjudicated in a 
Supplemental SOC issued in February 2006.  Since that time, 
additional evidence was received in April 2006, September 
2006 and June 2007, which was unaccompanied by a waiver.  VA 
regulations require that pertinent evidence submitted by or 
on behalf of an appellant must be referred to the agency of 
original jurisdiction for review and preparation of a 
statement of the case (SOC) or supplemental statement (SSOC) 
unless this procedural right is waived in writing by the 
appellant.  38 C.F.R. §§ 19.37(b), 20.1304(b) (2007).  
However, none of that evidence pertained to the service 
connection claim for bilateral hearing loss or included any 
audiological findings; accordingly, the Board may proceed 
with the adjudication of the bilateral hearing loss claim on 
the merits.  


Factual Background

The veteran filed a service connection claim for bilateral 
hearing loss in September 2004.  

The veteran's service medical records (SMRs) include the 
veteran's November 1980 enlistment examination report which 
reflects that the veteran had no hearing impairment 
bilaterally.  On the authorized audiological evaluation in 
September 1981, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
20
25
20
LEFT
15
15
10
20
20

In March 1983, the veteran was seen with complaints of 
hearing impairment.  Bilateral cerumen impactions were 
irrigated and the condition was described as resolved.  It 
does not appear that the SMRs contain a separation 
examination report.  

The file contains an August 2004 audiogram, including an 
interpretation and medical report from a private audiologist 
dated in September 2004.  On audiological evaluation of 
August 2004, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
30
30
LEFT
20
25
20
25
30

The audiologist indicated that the average puretone air 
conduction threshold for the 1000, 2000, 3000, and 4000 hertz 
frequencies was 25 decibels bilaterally with speech 
recognition of 100 percent bilaterally.  Slight high 
frequency sensorineural hearing decrease bilaterally was 
assessed.  The audiologist opined that from the veteran's 
history of being exposed to the noise of 5 inch guns during 
military service in the early 1980's, it was quite likely 
that this was the beginning of his slight hearing decrease 
and tinnitus.  It was explained that the type and degree of 
hearing loss shown was consistent with noise induced hearing 
loss.

Legal Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1131.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for certain diseases, such as an organic 
disease of the nervous system like sensorineural hearing 
loss, may be also be established on a presumptive basis by 
showing that such a disease manifested itself to a degree of 
10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 
3.307(a)(3), 3.309(a).  In such cases, the disease is 
presumed under the law to have had its onset in service even 
though there is no evidence of such disease during the period 
of service.  38 C.F.R. § 3.307(a).

In addition to the criteria set forth above, service 
connection for impaired hearing is subject to the additional 
requirement of 38 C.F.R. § 3.385, which provides that 
impaired hearing will be considered to be a disability only 
if at least one of the thresholds for the frequencies of 500, 
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; 
the thresholds for at least three of the frequencies are 26 
decibels or greater; or speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  See Hensley v. 
Brown, 5 Vet. App. 155 (1993).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-54 (1990).

In essence, the veteran claims that service connection for 
bilateral hearing loss is warranted, as he maintains that he 
experienced a decrease in hearing acuity as a result of 
exposure to acoustic trauma during active service.  Although 
he has provided credible statements of in-service noise 
exposure, this evidence alone does not provide a sufficient 
basis upon which to grant the veteran's claim.  As discussed 
above, service connection for impaired hearing is subject to 
the requirements of 38 C.F.R. § 3.385, a provision which 
specifically defines the level of impaired hearing which 
constitutes a disability for VA compensation purposes.

In this case, the Board has carefully reviewed the record on 
appeal, but finds no probative evidence showing that the 
veteran currently has hearing loss to the extent necessary to 
constitute a disability for service connection purposes under 
38 C.F.R. § 3.385.  In fact, the veteran's claims folder does 
not contain any item of probative evidence showing that the 
veteran has ever had a hearing loss disability for VA 
compensation purposes.  Since the veteran's discharge from 
service in May 1983, there has been no indication of hearing 
impairment which meets the threshold levels for impairment as 
discussed in 38 C.F.R. § 3.385.  

When the veteran's hearing acuity was evaluated in August 
2004, it is clear that the threshold requirements of 
38 C.F.R. § 3.385 were not met.  The Board does acknowledge 
that at that time mild hearing loss was assessed and this was 
attributed to noise exposure in service.  However, even so 
the clinical evidence did not show that the veteran's 
auditory threshold in any of the frequencies at 500, 1000, 
2000, 3000, 4000 Hertz (Hz) in either ear was 40 decibels or 
greater; nor was it shown that auditory thresholds for at 
least three of the frequencies at 500, 1000, 2000, 3000, or 
4000 Hz were 26 decibels or greater in either ear; finally 
that evidence indicated that speech recognition was 100 
percent bilaterally.  In essence, since the veteran has not 
at any time post service demonstrated a level of hearing loss 
in either ear that is disabling as defined under 38 C.F.R. § 
3.385, the Board cannot grant service connection for 
bilateral hearing loss.  

The requirement that a current disability be present is 
satisfied when a claimant has a disability at the time a 
claim for VA disability compensation is filed or during the 
pendency of that claim.  See McClain v. Nicholson, 21 Vet. 
App. 319 (2007).  In this case, there is no question that 
bilateral hearing loss meeting the threshold requirements of 
38 C.F.R. § 3.385 has not be shown at any time post service.  
Evidence must show that the veteran currently has the 
disability for which benefits are being claimed.  See 
Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997).  Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  See 38 U.S.C.A. § 1131; see also Brammer v. 
Derwinski, 3 Vet. App. 223 (1992); Gilpin v. West, 155 F.3d 
1353 (Fed. Cir. 1998) (holding VA's interpretation of the 
provisions of 38 U.S.C.A § 1110 to require evidence of a 
present disability to be consistent with congressional 
intent); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (the 
law limits entitlement for service- related diseases and 
injuries to cases where the underlying in-service incident 
has resulted in a disability).  Here, while there are 
indications of in-service acoustic trauma, since the clinical 
evidence shows that the veteran does not currently have a 
hearing loss disability, as defined by the applicable 
regulation, the claim must be denied.

In reaching this decision, the Board has carefully considered 
the veteran's contentions to the effect that he experiences 
impaired hearing acuity.  However the objective audiometric 
evaluation results are entitled to more probative weight than 
his contentions regarding his hearing acuity in determining 
whether a current hearing disability exists.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  Such a 
determination is made by a mechanical application of 
audiometric test findings to the specific criteria set forth 
in section 3.385.  Cf. Lendenmann v. Principi, 3 Vet. App. 
345, 349 (1992).  In this case, the numeric designations 
shown on audiometric and speech recognition testing indicate 
that the veteran's hearing acuity is not severe enough to 
constitute a disability for VA compensation purposes.  As the 
preponderance of the evidence is against the claim of service 
connection for a bilateral hearing loss, the benefit of the 
doubt doctrine is not for application and the claim must be 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.


REMAND

Although the Board sincerely regrets the additional delay, it 
is necessary to remand the following claims pursuant to due 
process considerations: (1) entitlement to an evaluation in 
excess of 40 percent for a low back disorder; (2) entitlement 
to an initial evaluation in excess of 10 percent for left leg 
radiculopathy; (3) entitlement to an initial evaluation in 
excess of 10 percent for right leg radiculopathy; 
(4) entitlement to an evaluation in excess of 10 percent for 
residuals of a fracture of the right patella, primarily 
manifested by anterior cruciate ligament laxity; 
(5) entitlement to service connection for disorders of the 
left shoulder/arm, claimed as secondary to a service-
connected right knee disorder; (6) entitlement to service 
connection for disorders of the right shoulder/arm, claimed 
as secondary to a service-connected right knee disorder; (7) 
entitlement to service connection for a neck disorder, 
claimed as secondary to a service-connected right knee 
disorder; (8) entitlement to service connection for a left 
hand disorder, claimed as secondary to a service-connected 
right knee disorder; (9) entitlement to service connection a 
right hand disorder, claimed as secondary to a service-
connected right knee disorder.  

The increased rating claim for a right knee disorder [issue 
(4)] was most recently adjudicated in an SOC issued in 
September 2005; all of the other claims being remanded were 
most recently adjudicated in a Supplemental SOC issued in 
February 2006.  The Board observes that since that time, 
additional evidence was received in April 2006, September 
2006 and June 2007, which was unaccompanied by a waiver.  VA 
regulations require that pertinent evidence submitted by or 
on behalf of an appellant must be referred to the agency of 
original jurisdiction for review and preparation of a 
statement of the case (SOC) or supplemental statement (SSOC) 
unless this procedural right is waived in writing by the 
appellant.  38 C.F.R. §§ 19.37(b), 20.1304(b) (2007).  

The Board has reviewed the evidence received in April 2006, 
September 2006 and June 2007, and has determined that it 
pertains to every claim except for the hearing loss claim, 
which was decided on the merits.  Specifically, some but not 
all of the evidence, received in April 2006 appears to 
duplicative of evidence already considered by the RO; 
however, the veteran's Social Security records and a decision 
were included in that evidence and that evidence was not 
previously on file.  Furthermore, evidence received in 
September 2006 and June 2007, includes medical records dated 
subsequent to February 2006 and this evidence references 
clinical findings relating to the neck, hands, shoulders, low 
back, legs, and knees; as such this evidence is clearly 
pertinent to claims (1) through (9) listed above.  

In correspondence, dated May 23, 2008, issued from the Board 
to the veteran and his representative, they were advised that 
additional evidence had been presented in the case without a 
waiver of AOJ (RO/VBA) consideration of that evidence and 
were given an opportunity to furnish a waiver within 45 days 
from the date of the letter.  The Board explained that if no 
response was received within the 45-day time period, it would 
be assumed that waiver of the evidence was not intended and 
that the case would be remanded to the AOJ for initial review 
of the additional evidence.  Accordingly, such action must be 
undertaken in this case.

On remand, the Board wishes to ensure compliance with all of 
the provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) pursuant to 38 U.S.C.A. §§ 5103, 5103A.  In this 
regard, the Board points out that during the pendency of this 
appeal, on March 3, 2006, the Court issued a decision in 
Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006), which 
held that the VCAA notice must include an explanation to the 
effect that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  See also Dunlap v. Nicholson, 21 Vet. App. 112 
(2007) (holding that proper section 5103(a) notice includes 
notice as to the degree of disability aspect of the claim).  
It appears that this specific notice was furnished in 
correspondence dated in March 2006.  However, additional 
notice requirements are applicable in this case under section 
5103(a) for claims for increased ratings (other than for 
initial rating claims).  Vazquez- Flores v. Peake, 22 Vet. 
App. 37 (2008).  It does not appear that such notice was 
provided in this case.  Accordingly, the Board concludes that 
on Remand, the RO should ensure compliance with the required 
notice and duty to assist provisions, to avoid potential 
prejudice to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).

Accordingly, the case is REMANDED for the following action:

1.  The RO should review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A, (West 2002); 38 C.F.R. § 
3.159, and any other applicable legal 
precedent, to include judicial holdings.  
In this regard, it is specifically 
requested that the RO ensure that a 
notice letter has been sent in connection 
with the claims for increased evaluations 
(other than the appeal of initial 
ratings) which includes an explanation as 
to evidence required to support an 
increased evaluation as outlined by the 
Court in Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).

2.  Readjudicate the remanded claims with 
consideration of the evidence presented 
for the file since the SOC issued in 
September 2005 pertaining to the 
increased rating claim for a right knee 
disorder and since the SSOC issued in 
February 2006 pertaining to all of the 
other remanded claims.  The RO should 
ensure that any additional development 
needed pursuant to the duty to assist the 
veteran, including affording an 
examination or examinations if needed, is 
accomplished.

If the any of the benefits sought on 
appeal are not granted to the veteran's 
satisfaction, the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond before returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).

______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


